Biddle, J.
Complaint by the appellees, against the appellants, to recover judgment on two promissory notes, and to subject certain real estate, alleged 4o have been fraudulently conveyed, to sale, for the purpose of paying the judgment. Trial by the court; finding and judgment for the appellees.
The appellants introduced no evidence at the trial, but have here presented •two questions : Pirst, the insufficiency of the complaint; second, the insufficiency of evidence.
The complaint is good, and the evidence is sufficient.
The judgment is affirmed, at the costs of the appellant's, and ten per cent, damages.